UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 17)* Schnitzer Steel Industries, Inc. (Name of Issuer) Class A Common Stock, $1 par value (Title of Class of Securities) (CUSIP Number) N/A (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respectto the subject class of securities, and for any subsequent amendment containing information which wouldalter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose ofSection 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that sectionof the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 40 CUSIP No. 806 13G Page 2 of 40 Pages 1 NAMES OF REPORTING PERSONS Carol S. Lewis 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.9% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 2 of 40 CUSIP No. 806 13G Page 3 of 40 Pages 1 NAMES OF REPORTING PERSONS Scott Lewis 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.5% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 3 of 40 CUSIP No. 806 13G Page4 of 40 Pages 1 NAMES OF REPORTING PERSONS Larry Lewis 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11.0% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 4 of 40 CUSIP No. 806 13G Page5 of 40 Pages 1 NAMES OF REPORTING PERSONS Kathleen Lewis 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 5 of 40 CUSIP No. 806 13G Page 6 of 40 Pages 1 NAMES OF REPORTING PERSONS Marilyn S. Easly 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.9% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 6 of 40 CUSIP No. 806 13G Page7 of 40 Pages 1 NAMES OF REPORTING PERSONS David S. Easly 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 7 of 40 CUSIP No. 806 13G Page8 of 40 Pages 1 NAMES OF REPORTING PERSONS Danielle Easly Nye 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.3% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 8 of 40 CUSIP No. 806 13G Page 9 of 40 Pages 1 NAMES OF REPORTING PERSONS Sean M. Easly 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.4% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 9 of 40 CUSIP No. 806 13G Page10 of 40 Pages 1 NAMES OF REPORTING PERSONS Gary Schnitzer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.4% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 10 of 40 CUSIP No. 806 13G Page 11 of 40 Pages 1 NAMES OF REPORTING PERSONS Gregory Schnitzer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.4% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 11 of 40 CUSIP No. 806 13G Page 12 of 40 Pages 1 NAMES OF REPORTING PERSONS Kenneth M. Novack 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11.3% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 12 of 40 CUSIP No. 806 13G Page 13 of 40 Pages 1 NAMES OF REPORTING PERSONS Deborah S. Novack 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11.3% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 13 of 40 CUSIP No. 806 13G Page 14 of 40 Pages 1 NAMES OF REPORTING PERSONS Kevin P. Novack 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 14 of 40 CUSIP No. 806 13G Page 15 of 40 Pages 1 NAMES OF REPORTING PERSONS Lois T. Schnitzer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 15 of 40 CUSIP No. 806 13G Page 16 of 40 Pages 1 NAMES OF REPORTING PERSONS Rita S. Philip 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.7% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 16 of 40 CUSIP No. 806 13G Page 17 of 40 Pages 1 NAMES OF REPORTING PERSONS Robert W. Philip 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.7% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 17 of 40 CUSIP No. 806 13G Page 18 of 40 Pages 1 NAMES OF REPORTING PERSONS Michele B. Philip 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 18 of 40 CUSIP No. 806 13G Page 19 of 40 Pages 1 NAMES OF REPORTING PERSONS Joshua H. Philip 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 19 of 40 CUSIP No. 806 13G Page 20 of 40 Pages 1 NAMES OF REPORTING PERSONS Gayle S. Romain 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.4% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 20 of 40 CUSIP No. 806 13G Page 21 of 40 Pages 1 NAMES OF REPORTING PERSONS Bryan L. Rosencrantz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 21 of 40 CUSIP No. 806 13G Page 22 of 40 Pages 1 NAMES OF REPORTING PERSONS Laura Schnitzer Rosencrantz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 22 of 40 CUSIP No. 806 13G Page 23 of 40 Pages 1 NAMES OF REPORTING PERSONS Sandra Lee Schnitzer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.3% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 23 of 40 CUSIP No. 806 13G Page 24 of 40 Pages 1 NAMES OF REPORTING PERSONS Mardi S. Schnitzer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.4% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 24 of 40 CUSIP No. 806 13G Page 25 of 40 Pages 1 NAMES OF REPORTING PERSONS Jill Schnitzer Edelson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.4% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 25 of 40 CUSIP No. 806 13G Page 26 of 40 Pages 1 NAMES OF REPORTING PERSONS Richard H. Edelson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 26 of 40 CUSIP No. 806 13G Page 27 of 40 Pages 1 NAMES OF REPORTING PERSONS Dina S. Meier 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.3% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 27 of 40 CUSIP No. 806 13G Page 28 of 40 Pages 1 NAMES OF REPORTING PERSONS Eric Meier 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 28 of 40 CUSIP No. 806 13G Page 29 of 40 Pages 1 NAMES OF REPORTING PERSONS Jean S. Reynolds 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.4% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 29 of 40 CUSIP No. 806 13G Page 30 of 40 Pages 1 NAMES OF REPORTING PERSONS Alan Scott Davis 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 30 of 40 CUSIP No. 806 13G Page 31 of 40 Pages 1 NAMES OF REPORTING PERSONS Samantha Paige Goldstone (formerly Samantha Paige Davis) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 31 of 40 CUSIP No. 806 13G Page 32 of 40 Pages 1 NAMES OF REPORTING PERSONS Dori Schnitzer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.5% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 32 of 40 CUSIP No. 806 13G Page 33 of 40 Pages 1 NAMES OF REPORTING PERSONS Susan Schnitzer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.6% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 33 of 40 CUSIP No. 806 13G Page 34 of 40 Pages 1 NAMES OF REPORTING PERSONS Matthew S. Goodman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 34 of 40 CUSIP No. 806 13G Page 35 of 40 Pages 1 NAMES OF REPORTING PERSONS Whitney M. Goodman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 35 of 40 CUSIP No. 806 13G Page 36 of 40 Pages 1 NAMES OF REPORTING PERSONS Stephen S. Goodman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) x o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 36 of 40 CUSIP No. 806 13G Page 37 of 40 Pages Item 1(a). Name of Issuer Schnitzer Steel Industries, Inc. (the “Company”) Item1(b). Address of Issuer’s Principal Executive Offices 3eon Avenue Portland, OR97210 Item 2(a). Names of Persons Filing Carol S. Lewis Scott Lewis Larry Lewis Kathleen Lewis Marilyn S. Easly David S. Easly Danielle Easly Nye Sean M. Easly Gary Schnitzer Gregory Schnitzer Kenneth M. Novack Deborah S. Novack Kevin P. Novack Lois T. Schnitzer Rita S. Philip Robert W. Philip Michele B. Philip Joshua H. Philip Gayle S. Romain Bryan L. Rosencrantz Laura Schnitzer Rosencrantz Sandra Lee Schnitzer Mardi S. Schnitzer Jill Schnitzer Edelson Richard H. Edelson Dina S. Meier Eric Meier Jean S. Reynolds Alan Scott Davis Samantha Paige Goldstone (formerly Davis) Dori Schnitzer Susan Schnitzer Matthew S. Goodman Whitney M. Goodman Stephen S. Goodman Item 2(b). Address of Principal Business Office, or if none, Residence For all Reporting Persons: 3eon Avenue Portland, OR97210 Item 2(c). Citizenship or Place of Organization Each individual listed in Item 2(a) is a citizen of the United States. Item 2(d). Title of Class of Securities Class A Common Stock, $1 par value Item 2(e). CUSIP NUMBER Item 3. Type of Reporting Person Inapplicable Item 4. Ownership Pursuant to the terms of the Schnitzer Steel Industries, Inc. Restated Voting Trust and Buy-Sell Agreement dated March26, 2001 (the “Schnitzer Trust Agreement”), the beneficial owners of 2,796,180 shares of ClassB Common Stock of the Company have contributed those shares to the Schnitzer Steel Industries, Inc. Voting Trust (the “Schnitzer Trust”).The Schnitzer Trust is divided into four separate groups, one for each branch of the Schnitzer family.CarolS. Lewis, DoriSchnitzer, GarySchnitzer, and RitaS. Philip are the four trustees of the Schnitzer Trust, and each is also the Page 37 of 40 CUSIP No. 806 13G Page 38 of 40 Pages Item 4. Ownership separate trustee for his or her separate family group.Pursuant to the Schnitzer Trust Agreement, the trustees as a group have the power to vote the shares held in the Schnitzer Trust and, in determining how the trust shares will be voted, each trustee separately has the number of votes equal to the number of shares held in trust for his or her family group. The Reporting Persons are all beneficial owners of shares of ClassB Common Stock contributed to the Schnitzer Trust.Each share of ClassB Common Stock is convertible into one share of ClassA Common Stock. See Items5 through9 and 11 of the Cover Pages for the beneficial ownership of ClassA Common Stock by each Reporting Person.All of the shares of ClassA Common Stock reported in Items5 through 9 and 11 of the Cover Pages are shares which may be acquired upon conversion of ClassB Common Stock, except for the following shares of ClassA Common Stock that are actually owned, subject to exercisable options or credited to accounts under the Company’s Deferred Compensation Plan for Non-Employee Directors (“Director’s DCP”): Reporting Person Class A Common Stock Actually Owned Percent of Class Sole Voting Power Shared Voting Power Sole Dispositive Power Shared Dispositive Power 1. Carol S. Lewis 0 0 2. Scott Lewis 0 0 3. Marilyn S. Easly 0 0 4. Danielle Easly Nye 0 0 5. Sean M. Easly 0 0 6. Gary Schnitzer 7. Gregory Schnitzer 0 0 8. Kenneth M. Novack 9. Deborah S. Novack 0 0 Kevin P. Novack 0 0 Rita S. Philip 0 0 Robert W. Philip 0 0 Gayle S. Romain 0 0 Bryan L. Rosencrantz 0 0 Sandra Lee Schnitzer 0 0 Mardi S. Schnitzer 0 0 Jill Schnitzer Edelson 0 0 Jean S. Reynolds Alan Scott Davis 0 0 Samantha Paige Goldstone 0 0 Dori Schnitzer Susan Schnitzer 1Includes 9,000 shares subject to exercisable options under the Company’s 1993 Stock Incentive Plan and 8,359.707 shares credited to an account under the Director’s DCP. 2Includes 20,856 shares subject to exercisable options under the Company’s 1993 Stock Incentive Plan. 3Includes 30,250 shares subject to exercisable options under the Company’s 1993 Stock Incentive Plan and 11,166.547 shares credited to an account under the Director’s DCP. 4Includes 8,359.707 shares credited to an account under the Director’s DCP. Page 38 of 40 CUSIP No. 806 13G Page 39 of 40 Pages Item 5. Ownership of Five Percent or Less of a Class Inapplicable Item 6. Ownership of More than Five Percent on Behalf of Another Person Inapplicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Inapplicable Item 8. Identification and Classification of Members of the Group The Reporting Persons are required to file this Schedule pursuant to Rule13d-1(d) and are filing a joint Schedule on behalf of all of them.Attached as ExhibitA to this Amendment No.17 is the Schedule13G Filing Agreement and Power of Attorney among the Reporting Persons which identifies each member of the group. Item 9. Notice of Dissolution of Group Inapplicable Item 10. Certification Inapplicable SIGNATURE After reasonable inquiry and the best of my knowledge and belief, I certify that the information set forth in this statement istrue,complete and correct. Date:February14, 2011 CAROL S. LEWIS SCOTT LEWIS LARRY LEWIS KATHLEEN LEWIS MARILYN S. EASLY DAVID S. EASLY DANIELLE EASLY NYE SEAN M. EASLY GARY SCHNITZER GREGORY SCHNITZER KENNETH M. NOVACK DEBORAH S. NOVACK KEVIN P. NOVACK LOIS T. SCHNITZER RITA S. PHILIP ROBERT W. PHILIP MICHELE B. PHILIP JOSHUA H. PHILIP GAYLE S. ROMAIN BRYAN L. ROSENCRANTZ LAURA SCHNITZER ROSENCRANTZ SANDRA LEE SCHNITZER Page 39 of 40 CUSIP No. 806 13G Page 40 of 40 Pages MARDI S. SCHNITZER JILL SCHNITZER EDELSON RICHARD H. EDELSON DINA S. MEIER ERIC MEIER JEAN S. REYNOLDS ALAN SCOTT DAVIS SAMANTHA PAIGE GOLDSTONE DORI SCHNITZER SUSAN SCHNITZER MATTHEW S. GOODMAN WHITNEY M. GOODMAN STEPHEN S. GOODMAN By /s/ Richard C. Josephson Richard C. Josephson, Attorney-in-Fact for all Reporting Persons Page 40 of 40 EXHIBIT A SCHNITZER STEEL INDUSTRIES, INC. AMENDED AND RESTATED SCHEDULE 13G FILING AGREEMENT AND POWER OF ATTORNEY This AMENDED AND RESTATED SCHEDULE 13G FILING AGREEMENT AND POWER OF ATTORNEY (the “Agreement”) is entered into as of December 31, 2005 by and among the undersigned beneficial owners (the “Beneficial Owners”) of Class B Common Stock of Schnitzer Steel Industries, Inc. (the “Company”). WHEREAS, the Beneficial Owners have sole or shared voting or dispositive power over an aggregate of 7,115,171 shares of ClassB Common Stock of the Company deposited in the Schnitzer Steel Industries, Inc. Voting Trust (the “Voting Trust”), which shares are convertible into ClassA Common Stock of the Company representing more than five percent of the outstanding ClassA Common Stock; WHEREAS, as a result of their participation in the Voting Trust, the Beneficial Owners may be deemed to be a group required to file a Schedule 13G and annual amendments thereto with the Securities and Exchange Commission to report their beneficial ownership of shares of ClassA Common Stock, and the Beneficial Owners desire to jointly file such Schedule 13G and any amendments thereto; and WHEREAS, the Beneficial Owners are parties to that certain Schedule 13G Filing Agreement And Power Of Attorney dated as of March 31, 1994, as amended (the “Prior Agreement”), pursuant to which an original Schedule 13G reporting beneficial ownership as of December 31, 1993 and 11 annual amendments thereto were filed, and now desire to update, amend and restate the Prior Agreement; NOW, THEREFORE, the Beneficial Owners agree to amend and restate the Prior Agreement as follows: 1.Joint Filing Agreement.The Beneficial Owners hereby agree that Amendment No. 12 to Schedule 13G to be filed to report their beneficial ownership as of December31, 2005 of ClassA Common Stock of the Company is, and any amendments thereto or any future Schedule 13Gs or amendments thereto signed by each of the undersigned personally or through an attorney-in-fact shall be, filed on behalf of each of them pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. 2.Power of Attorney.Each Beneficial Owner hereby constitutes and appoints John D. Carter, Richard Josephson, Gregory J. Witherspoon, Kelly Lang and Vicki Piersall, and any one of them, as his or her true and lawful attorney, agent and attorney-in-fact for the purpose of executing and delivering in the name and on behalf of the undersigned all documents required to be filed with the Securities and Exchange Commission pursuant to Section 13(g) of the Securities Exchange Act of 1934 in connection with the reporting of beneficial ownership by the undersigned of ClassA Common Stock of the Company, including specifically, but without limitation thereto, power and authority to sign the undersigned’s name as attorney-in-fact to Amendment No. 12 to Schedule 13G to be filed to report beneficial ownership as of December31, 2005 of ClassA Common Stock of the Company and to any amendments thereto, and to any future Schedule 13G or amendments thereto as may be required under the Securities Exchange Act of 1934, and to any joint filing agreements among the undersigned relating to such documents, and to file any such statement, amendment or agreement with the Securities and Exchange Commission.The undersigned ratifies and confirms all that such attorney and agent shall do or cause to be done by virtue hereof. 3.Additional Parties.Any person who becomes a beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of shares of ClassB Common Stock of the Company deposited in the Voting Trust may, by execution of a counterpart signature page to this Agreement, become a party to this Agreement.Each Beneficial Owner consents and agrees to the automatic amendment of this Agreement to add as a party any such person who shall thereafter be considered a Beneficial Owner under this Agreement. 4.Counterparts.This Agreement may be executed in one or more counterparts, each of which shall constitute an original, but all of which, when taken together, shall constitute only one legal instrument. IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first above written. CAROL S. LEWIS Carol S. Lewis EMANUEL ROSE Emanuel Rose KATHLEEN LEWIS Kathleen Lewis MARILYN S. EASLY Marilyn S. Easly DAVID S. EASLY David S. Easly DANIELLE EASLY NYE Danielle Easly Nye SEAN M. EASLY Sean M. Easly SCHEDULE 13G FILING AGREEMENT AND POWER OF ATTORNEY - GILBERT SCHNITZER Gilbert Schnitzer THELMA S. SCHNITZER Thelma S. Schnitzer GARY SCHNITZER Gary Schnitzer SANDRA WILDER Sandra Wilder GREGORY SCHNITZER Gregory Schnitzer KENNETH M. NOVACK Kenneth M. Novack DEBORAH S. NOVACK Deborah S. Novack LOIS T. SCHNITZER Lois T. Schnitzer RITA S. PHILIP Rita S. Philip ROBERT W. PHILIP Robert W. Philip MICHELE BABETTE PHILIP Michele Babette Philip GAYLE S. ROMAIN Gayle S. Romain SCHEDULE 13G FILING AGREEMENT AND POWER OF ATTORNEY - BRYAN L. ROSENCRANTZ Bryan L. Rosencrantz SANDRA LEE SCHNITZER Sandra Lee Schnitzer MARDI S. SCHNITZER Mardi S. Schnitzer JILL SCHNITZER EDELSON Jill Schnitzer Edelson RICHARD H. EDELSON Richard H. Edelson DINA S. MEIER Dina S. Meier ERIC MEIER Eric Meier JEAN S. REYNOLDS Jean S. Reynolds ALAN SCOTT DAVIS Alan Scott Davis SAMANTHA PAIGE DAVIS Samantha Paige Davis DORI SCHNITZER Dori Schnitzer SUSAN SCHNITZER Susan Schnitzer SCHEDULE 13G FILING AGREEMENT AND POWER OF ATTORNEY - JOSHUA H. PHILIP Joshua H. Philip PARTIES ADDED PURSUANT TO SECTION 3 FOR 12/31/06 SCHEDULE 13G: SCOTT LEWIS Scott Lewis LAURA SCHNITZER ROSENCRANTZ Laura Schnitzer Rosencrantz PARTY ADDED PURSUANT TO SECTION 3 FOR 12/31/08 SCHEDULE 13G: LARRY LEWIS Larry Lewis PARTIES ADDED PURSUANT TO SECTION 3 FOR 12/31/10 SCHEDULE 13G: KEVIN P. NOVACK Kevin P. Novack MATTHEW S. GOODMAN Matthew S. Goodman WHITNEY M. GOODMAN Whitney M. Goodman STEPHEN S. GOODMAN Stephen S. Goodman SCHEDULE 13G FILING AGREEMENT AND POWER OF ATTORNEY -
